 



Exhibit 10.3
IXYS CORPORATION
1999 NON-EMPLOYEE DIRECTORS EQUITY INCENTIVE PLAN
STOCK AWARD AGREEMENT
     Unless otherwise defined herein, the terms defined in the 1999 Non-Employee
Directors Equity Incentive Plan (the “Plan”) shall have the same defined
meanings in this Stock Award Agreement.

I.   NOTICE OF STOCK AWARD

         
 
  Name:   S. Joon Lee

 
 
  Address:    
 
     
 

     The undersigned Participant has been granted a Stock Award of fully vested
shares of Common Stock of the Company (the “Shares”), subject to the terms and
conditions of the Plan and this Stock Award Agreement, as follows:

         
 
  Date of Grant:   November 18, 2005
 
 
  Total Number of Shares Granted:   1,250

 

II.   AGREEMENT

     1. Grant of Award. The Company hereby grants to the Participant named in
the Notice of Stock Award (the “Participant”), the number of Shares set forth in
the Notice of Stock Award, subject to the terms and conditions of this Agreement
and the Plan, which is incorporated herein by reference. Subject to Section 12
of the Plan, in the event of a conflict between the terms and conditions of the
Plan and this Stock Award Agreement, the terms and conditions of the Plan shall
prevail.
     2. Participant’s Representations. In the event the Shares have not been
registered under the Securities Act of 1933, as amended, at the time this Award
is granted, the Participant shall, if required by the Company, concurrently with
the grant of this Award, deliver to the Company an Investment Representation
Statement in a form acceptable to the Company.
     3. Rights as Stockholder. Until the issuance of the Shares (as evidenced by
the appropriate entry on the books of the Company or of a duly authorized
transfer agent of the Company), no right to vote or receive dividends or any
other rights as a stockholder shall exist with respect to the shares,
notwithstanding the grant of this Award. The Shares shall be issued to

A-1



--------------------------------------------------------------------------------



 



the Participant as soon as practicable after the date of grant. No adjustment
shall be made for a dividend or other right for which the record date is prior
to the date of issuance except as provided in Section 11 of the Plan.
     4. Tax Consultation. Participant understands that Participant may suffer
adverse tax consequences as a result of Participant’s receipt or disposition of
the Shares. Participant represents that Participant has consulted with any tax
consultants Participant deems advisable in connection with the receipt or
disposition of the Shares and that Participant is not relying on the Company for
any tax advice.
     5. Interpretation. Any dispute regarding the interpretation of this
Agreement shall be submitted by Participant or by the Company to the Committee
that shall review such dispute at its next regular meeting. The resolution of
such a dispute by the Committee shall be final and binding on all parties.
     6. Entire Agreement. The Plan is incorporated herein by reference. This
Stock Award Agreement, the Plan and, if required by the Company, the Investment
Representation Statement constitute the entire agreement of the parties with
respect to the subject matter hereof and supersede in their entirety all prior
undertakings and agreements of the Company and Participant with respect to the
subject matter hereof, and may not be modified adversely to the Participant’s
interest except by means of a writing signed by the Company and Participant.
     7. Governing Law. This agreement is governed by the internal substantive
laws but not the choice of law rules of the state of California.
     8. No Guarantee of Continued Service. Participant further acknowledges and
agrees that this Agreement, the transactions contemplated hereunder do not
constitute an express or implied promise of continued engagement as a Service
Provider, for any period, or at all, and shall not interfere in any way with
Participant’s right or the company’s right to terminate Participant’s
relationship as a Service Provider at any time, with or without cause.
     Participant acknowledges receipt of a copy of the Plan and represents that
he or she is familiar with the terms and provisions thereof, and hereby accepts
this Award subject to all of the terms and provisions thereof. Participant has
reviewed the Plan and this Stock Award Agreement in their entirety, has had an
opportunity to obtain the advice of counsel prior to executing this Stock Award
Agreement and fully understands all provisions of the Stock Award Agreement.
Participant hereby agrees to accept as binding, conclusive and final all
decisions or interpretations of the Administrator upon any questions arising
under the Plan or this Stock Award Agreement. Participant further agrees to
notify the Company upon any change in the residence address indicated below.

     
Participant

/s/ S. Joon Lee
  IXYS Corporation

/s/ Nathan Zommer
 
   
Signature
  By: Nathan Zommer, President

S. Joon Lee
Print Name
   

A-2